Citation Nr: 0600480	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-05 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2005), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone with not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The evidence on file indicates that the veteran was 
clinically diagnosed with PTSD in a July 2002 VA examination 
report.  However, while the veteran has provided information 
regarding his claimed stressors, the RO has not attempted to 
verify them.  The RO repeatedly indicated that the 
information provided by the veteran was too general to submit 
to the U.S. Armed Services Center for Unit Records Research 
(USASCURR) for possible verification.  However, the Board 
finds that at least one of the veteran's claimed stressors is 
specific enough that it may be submitted to USASCURR for 
verification.

In his August 2002 stressor statement, the veteran indicated 
that on Christmas Eve, 1966, his unit came under sniper fire.  
He also stated that in February 1967, his unit came under 
mortar attack, and he lost some of his friends who were 
stationed nearby.  The veteran indicated that these two 
stressful events took place at Pleiku.

During his March 2005 hearing, the veteran also described 
being stationed at Phy Cat and experiencing mortar rounds.  A 
few dropped on the veteran's post, and he became disoriented.  
This was in approximately September 1967.

Based on the record, it does not appear that the RO requested 
the assistance of USASCURR in attempting to locate 
corroborative evidence of the veteran's claimed in-service 
stressors.  The Board believes this should be done.

If the USASCURR is able to corroborate one of the veteran's 
claimed in-service stressors, the question next presented is 
whether such a stressor is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD.  
The descriptive definition of a stressor in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (1994) (DSM-IV) provides that a 
valid diagnosis of PTSD requires that a person has been 
exposed to a traumatic event in which both of the following 
were present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  If 
the veteran's claimed in-service stressor can be 
independently corroborated, it must be clinically evaluated 
in accordance with the provisions of DSM-IV.

The record does not indicate that the PTSD diagnosis was made 
on the basis of a verified history of the veteran's service 
stressors and, therefore, it was inadequate for rating 
purposes.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
Further psychiatric evaluation is necessary.

Thus, due process requires that this case be REMANDED for the 
following action:

1.  Review the veteran's claims file and prepare 
a summary of all his claimed stressors.  The 
summary and all associated documents, to include 
the veteran's service personnel records and 
stressor statement(s), should be sent to the 
U.S. Armed Services Center for Research of Unit 
Records (USASCURR) 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  USASCURR 
should be requested to provide any information 
that might corroborate the veteran's alleged in-
service stressors including, but not limited to, 
providing a copy of unit histories for the 
veteran's unit in Vietnam.

2.  Assuming at least one of the veteran's 
claimed in-service stressors is corroborated, 
Schedule the veteran for an examination to 
determine the diagnoses of all psychiatric 
disorders that are present.  Furnish the 
examiner with a complete and accurate account of 
the stressor or stressors that it has determined 
are established by the record, and the examiner 
must be instructed that only those events may be 
considered for the purpose of determining 
whether in-service stressors were severe enough 
to have caused the current psychiatric symptoms 
and whether the diagnostic criteria to support 
the diagnosis of PTSD have been satisfied by the 
in-service stressors.  The diagnosis should 
conform to the psychiatric nomenclature and 
diagnostic criteria contained in DSM- IV.  If 
the veteran is found to have PTSD, the examiner 
is requested to identify the diagnostic 
criteria, including the specific stressor or 
stressors supporting the diagnosis.  If the 
veteran is found to have a psychiatric diagnosis 
other than PTSD, the examiner is requested to 
render an opinion as to whether it is at least 
as likely as not that the veteran's diagnosed 
psychiatric illness is related to comments and 
findings noted in service medical records.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  The claims 
file, including a copy of this REMAND, should be 
made available to the examiner before the 
examination, for proper review of the medical 
history.  The examination report is to reflect 
whether such a review of the claims file was 
made.

3.  Readjudicate the claim for entitlement to 
service connection for PTSD.  If the benefit 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


